Citation Nr: 0512790	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  03-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.
 
This matter is before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana, the RO reopened the claim for service connection for 
PTSD and then denied it on the merits. 

In the decision below, the Board reopens the claim for 
service connection for PTSD. The reopened claim for service 
connection for PTSD, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1. An unappealed RO decision in November 2000 denied the 
veteran's claim for service connection for PTSD.

2. The evidence submitted since the last final decision of 
November 2000 includes a witness statement and post-service 
private medical evidence of a diagnosis of PTSD and a nexus 
between said diagnosis and service; the additional evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial; and it is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1. The November 2000 RO determination that denied a claim for 
service connection for PTSD is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004). 

2. Evidence received since the November 2000 RO rating 
decision denying service connection for PTSD is new and 
material; accordingly, the claim is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004). Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004). 
 
In the present case, the Board reopens the claim for service 
connection for PTSD. Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA. Bernard v. Brown, 4 Vet. App. 
384 (1993). The reopened claim is further addressed in the 
remand below.

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis. First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim. See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001. 66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004). The appellant 
submitted new evidence in support of reopening and 
adjudicating his claim before August 29, 2001; consequently, 
the former version of § 3.156 applies. 38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record. To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991). For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

An RO decision in November 2000 denied service connection for 
PTSD. Upon the receipt of evidence which was not previously 
of record, to include a witness statement and a medical 
report that showed a diagnosis of PTSD and a nexus between 
the diagnosis and service, and following further development 
of the claim, the RO reopened the veteran's claim for service 
connection for PTSD in December 2001, but denied it on the 
merits. 

The evidence on file at the time of the November 2000 RO 
decision included the veteran's service personnel and medical 
records, which showed no evidence of a psychiatric disorder, 
nor evidence of the existence or a link between the stressors 
identified by the veteran and a current diagnosis of PTSD. 
The veteran's separation examination was negative for any 
abnormal findings regarding a psychological or emotional 
condition. Post-service VA and private reports from March 
1997 to July 2000 showed that the veteran received treatment 
for anxiety, depression and polysubstance abuse. The records 
also showed a diagnosis for a panic disorder. 

The evidence received since the November 2000 RO decision 
noted above, includes a witness statement from the veteran's 
mother wherein she describes a change in the veteran's 
demeanor after he was discharged from service, as well as a 
December 2000 private post-service medical record that 
provided a diagnosis for PTSD and indicated, at least by 
history, that the veteran's current PTSD was linked to 
incidents that occurred during his period of active duty. 

The Board finds that the additional evidence in question is 
new because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
some of the evidence is material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim in that it suggests the veteran suffers from PTSD and 
that it is linked to service. The Board finds that the latter 
evidence also raises a reasonable possibility of 
substantiating the claim. As such, the submittal of the 
evidence requires that the veteran's claim be reopened and 
adjudicated upon the merits subsequent to the completion of 
all appropriate notice and development. 38 C.F.R. § 3.156(a) 
(2004). Further development of the reopened claim is 
indicated, however, before de novo review; thus, it is 
addressed in the remand below.






ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.


REMAND

Following the RO decision of December 2001, which reopened 
the veteran's claim for PTSD, but denied it on the merits, 
the veteran submitted a notice of disagreement. In the August 
2002 notice of disagreement he stated that he would request a 
local hearing in Fort Harrison, Montana, if the RO failed to 
grant his claim. In May 2003 the veteran submitted a VA 9 
form and perfected his appeal. In the VA 9 form he indicated 
that he did not want a hearing. However, in a March 2004 
statement the veteran confirmed his intention to attend a 
hearing. There is no indication that any action was taken 
regarding the hearing request. 

Under VA regulations, a claimant is entitled to a hearing at 
any time, subject to the limitations of 38 C.F.R. § 20.1304 
(2004) with respect to hearings in claims that have been 
certified to the Board. Under that regulation, a claimant has 
a period of 90 days following VA notice in which to request a 
hearing, submit additional evidence or request a change of 
representation. 

In this case, a March 2005 VA letter to the veteran advised 
him that his appeal had been certified to the Board and that 
he had 90 days within which to ask to appear personally 
before a member of the Board. In an April 2005 brief 
submitted on behalf of the appellant, his accredited 
representative asserted the veteran had not been afforded the 
opportunity to attend a hearing as previously requested in 
the August 2002 notice of disagreement and the March 2004 
statement. 

It is unclear if the veteran wants a local RO hearing or a 
Board hearing. The RO should clarify the veteran's request 
for a hearing and provide the type of hearing he desires. 
Accordingly, the case is REMANDED to the RO via the AMC for 
the following development:

1. The RO should contact the veteran 
and clarify whether he wishes a hearing 
before a Veterans Law Judge via 
videoconference or a Travel Board 
hearing, which would be conducted at 
the RO in Fort Harrison. 

2. Once the RO has ascertained the type 
of hearing the veteran desires, such a 
hearing should be scheduled in 
accordance with applicable procedures. 
The veteran and his representative 
should be provided with notice as to 
the time and place to report for said 
hearing.

Subsequently, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. No action is required of the veteran 
until he is further notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


